EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: Claim 1 is amended to correct a typographical error. The term ‘intjector’ is replaced by ‘injector’. 
1. (Currently Amended) A method of providing high temperature intake air to a gas turbine power plant, using a combustor for high inlet temperature combustion, comprising:

using a compressor to pressurize air;

using a solar receiver to receive all of the pressurized air from the compressor and to heat the pressurized air with sunlight;

delivering the output of the solar receiver to a combustor;

wherein the combustor has an outer casing, a micro-mix injector and a combustion chamber with an inner wall,

wherein the outer casing has an inlet port at an upstream end that receives the output of the solar receiver and thereby receives all air into the combustor, and further has an output port at a downstream end for outputting an exhaust product of combustion;

 wherein the micro-mix injector has a faceplate and a backplate with air passages running from the backplate to the faceplate, the air passages configured as having at least two concentrically arranged banks of ports at the faceplate, with two of the banks being an inner bank of ports and an outer bank of ports, each port operable to deliver an air-fuel mixture into the combustion chamber, and the outer bank of ports arranged to direct air or air-fuel mix along the inner wall;
wherein each bank of ports has at least one associated fuel line that delivers fuel into the air passages, such that air and fuel are mixed between the faceplate and the backplate and the ports deliver an air-fuel mixture into the combustion chamber; 

wherein the micro-mix injector and the combustion chamber aligned within the casing, with the micro-mix injector in-line with and upstream of the combustion chamber on an axis:
wherein the combustor is configured such that during operation of the combustor all airflow into the combustor enters the combustor upstream of the micro-mix injector and then 

determining an inlet temperature threshold; and

during operation of the combustor: determining the inlet temperature of the air into the inlet port of the combustor; and if the temperature is above the inlet temperature threshold, delivering fuel to only the inner bank of ports, such that only air enters the combustion chamber from the outer bank of ports and flows along an outer circumference of the inner wall  and the air-fuel mixture enters the combustion chamber from the inner bank of ports.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The claims of August 13, 2021 recite a novel method and structure where the combustor system requires a single linear path of airflow through the micro-mix injector in combination with selective operation of fuel ports.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GIDEON R. WEINERTH whose telephone number is (571)270-5121. The examiner can normally be reached Monday-Friday 10AM-6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Greg Pickett can be reached on (571) 272-4560. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GIDEON R WEINERTH/Examiner, Art Unit 3736